Luke, J.
The defendant’s contention that he was convicted upon the uncorroborated evidence of an accomplice is without merit. The testimony of the accomplice was corroborated by evidence which tended directly to connect the defendant with the commission of the offense. The defendant has had a legal trial, the verdict has been approved *309by the trial court, and for no reason pointed out was it error to overrule his motion for a new trial.
Decided December 5, 1923.
J. A. Darsey, for plaintiff in error.
E. M. Owen, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.